MEMORANDUM ***
Jennifer Galberth and her daughter, Savanna Galberth, appeal pro se the district court’s judgment dismissing their 42 U.S.C. § 1983 action alleging that the State of Washington and various individuals violated appellants’ civil rights through their participation in a Washington state custody case. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, RK Ventures, Inc. v. City of Seattle, 307 F.3d 1045, 1062 n. 14 (9th Cir.2002), and we affirm.
The district court properly determined that appellants’ federal claims, filed more than five years after the state court decision, were barred by a three-year statute of limitations. See Wash. Rev.Code § 4.16.080(2); RK Ventures, Inc., 307 F.3d at 1058 (applying state statute of limitations to claims brought under sections 1983 and 1985).
Appellants’ request for oral argument is denied.
*768Appellants’ motion for sanctions is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.